NUMBER 13-19-00443-CV

                        COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG


TEXAS DEPARTMENT OF PUBLIC SAFETY
AND STEVEN MCCRAW IN HIS OFFICIAL
CAPACITY AS DIRECTOR OF THE TEXAS
DEPARTMENT OF PUBLIC SAFETY,                                  Appellants,

                                       v.

MARIA LUISA MEJIA SUNUC, INDIVIDUALLY
AND ON BEHALF OF THE ESTATE OF
MARCOS ANTONIO CASTRO ESTRADA,
AND AS NEXT FRIEND TO L.M.
AND H.M, MINORS, ET AL.,                                        Appellees.


               On appeal from the 389th District Court
                     of Hidalgo County, Texas.


                    ORDER OF ABATEMENT
         Before Justices Benavides, Hinojosa, and Tijerina
                         Order Per Curium

    On September 13, 2019, appellants, Texas Department of Public Safety and
Steven McCraw in his Official Capacity as Director of the Texas Department of Public

Safety, filed a notice of interlocutory appeal seeking review of the denial of their motion

for summary judgment based on an assertion of immunity. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a)(5). Our review of the record shows that the trial court denied

appellants’ plea to the jurisdiction in 2015, and appellants did not seek interlocutory

review of that order. In their response to appellants’ motion for summary judgment,

appellees characterized appellants’ motion for summary judgment as a motion to

reconsider the plea to the jurisdiction previously denied by the trial court. If true, we would

not have jurisdiction over this interlocutory appeal. See TEX. R. APP. P. 26.1(b), 28.1(a);

City of Magnolia 4A Econ. Dev. Corp. v. Smedley, 533 S.W.3d 297 (Tex. 2017) (per

curiam); City of Houston v. Est. of Jones, 388 S.W.3d 663 (Tex. 2012) (per curiam).

However, the 2015 plea was not included in the clerk’s record, and the parties have not

briefed the Court on this threshold issue.

        As such, the district clerk of Hidalgo County is directed to prepare a supplemental

appellate record in this case to include the following:

    •   Defendants’ Plea to the Jurisdiction and any attached evidence (filed March 18,
        2015),

    •   Plaintiffs’ Response to Defendants’ Plea to the Jurisdiction and any attached
        evidence (filed April 28, 2015), and

    •   the order denying the plea (filed on April 29, 2015)

    The clerk is also directed to supplement the appellate record with a complete copy of

the video evidence in this case (“Exhibit 11”).1 The supplemental record shall be filed with


        1 The version uploaded to TAMES is only six and one half minutes long and begins after the events
in question have occurred.
                                                   2
this Court within thirty days from the date of this order.

       Accordingly, we ABATE this appeal. The appeal will be reinstated upon receipt of

the supplemental record and upon further order of this Court.

       Finally, the parties shall file supplemental briefs only addressing the Court’s

jurisdiction over this appeal. The appellants’ brief is due fifteen days after the date the

appeal is reinstated, and appellees’ brief is due fifteen days after appellants’ brief is filed.


                                                                         PER CURIAM

Delivered and filed on the
23rd day of February, 2021.




                                               3